DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
In in view of the Pre-Appeal Brief Conference held on September 21, 2022. Conferees decided to reopen prosecution. The finality of the Office Action dated on May 5th, 2022 has been withdrawn. A new ground of rejection is set forth below. 

Response to Amendment
This Office Action is in response to applicant’s communication filed on September 21th, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the applicant’s arguments filed with the pre-appeal brief, claims 1-20 are currently pending in this office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0124764 issued to Nithrakashyap et al. (hereinafter as "Nithrakashyap") in view of U.S Patent 7,822,711 issued to Dilip Madhusudan Ranade (hereinafter as "Ranade").

	Regarding claim 1, Nithrakashyap teaches a system comprising: a first [[node]] computing device having a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol (Nithrakashyap: [0032]; The four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines. [0038]; The user interface may enable an end user of the storage appliance 170. In one example, the storage appliance 170 may run an NFS server and make the particular version (or a copy of the particular version) of the virtual machine accessible for reading and/or writing. [0043]; The data associated with the virtual machine may include a set of files including a virtual disk file storing contents of a virtual disk of the virtual machine at the particular point in time and a virtual machine configuration file storing configuration settings...contents of the virtual disk file may include the operating system used by the virtual machine, local applications stored on the virtual disk, and user files (e.g., images and word processing documents). [0044]; The distributed file system protocol may allow the server 160 or the hypervisor 186 to access, read, write, or modify files stored on the storage appliance as if the files were locally stored on the server), the state information being maintained by a consensus protocol and being associated with a first version number (Nithrakashyap: [0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system...a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines. [0069]; the one or more incremental files may correspond with forward incrementals (e.g., positive deltas) {Examiner correlates the path associated to the first version}); and

a second [[node]] computing device joined to a cluster including the first [[node]] computing device (Nithrakashyap: [0052]; The distributed file system 112 may present itself as a single file system, in which as new physical machines or nodes are added to the storage appliance 170, the cluster may automatically discover the additional nodes and automatically increase the available capacity of the file system for storing files and other data. The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system. In one example, storage appliance 170 may include ten physical machines arranged as a failover cluster and a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines), the second [[node]] computing device having a second virtual controller to provide a second data store that stores replica client data and stores replica state information (Nithrakashyap: [0032]; The four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines. [0038]; The user interface may enable an end user of the storage appliance 170. In one example, the storage appliance 170 may run an NFS server and make the particular version (or a copy of the particular version) of the virtual machine accessible for reading and/or writing. [0043]; The data associated with the virtual machine may include a set of files including a virtual disk file storing contents of a virtual disk of the virtual machine at the particular point in time and a virtual machine configuration file storing configuration settings...contents of the virtual disk file may include the operating system used by the virtual machine, local applications stored on the virtual disk, and user files (e.g., images and word processing documents). [0044]; The distributed file system protocol may allow the server 160 or the hypervisor 186 to access, read, write, or modify files stored on the storage appliance as if the files were locally stored on the server. [0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system), the replica state information having [[the]] a file location named with the first version number (Nithrakashyap: [0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system...a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines. [0069]; the one or more incremental files may correspond with forward incrementals (e.g., positive deltas) {Examiner correlates the path associated to the first version}).

Although, Nithrakashyap teaches a fail over of the first virtual controller to the second virtual controller (See Nithrakashyap: [0052]; a failover cluster and a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines). Nithrakashyap does not explicitly teach after fail over of the first virtual controller to the second virtual controller, receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data.

However, Ranade teaches after fail over of the first virtual controller to the second virtual controller (Ranade: Col 8, lines 60-63; If nodes 110E and 110F then become un-partitioned, e.g., if the network or node failure is corrected, this conflict may be discovered, i.e., the replica conflict may be identified as indicated in 10 of FIG. 3A {Examiner correlates this after fail over as the recovery procedure}):

receives a second version number from the consensus protocol (Ranade: Col 4, lines 44-46; Multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name... ...the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named “F” then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as “F.v1”, “F.v2”, “F.vn”), renames the file location of the replica state information using the second version number (Ranade: Col 5, lines 45-54; Version numbers or other mechanisms may be utilized to determine that a conflict has occurred because the update from the first replica was not applied to the second replica before the update on the second replica was performed (or vice versa). Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-40; Each conflicting version of the file may be given a different file name. Col 10, lines 42-45; For example, if the file was originally named “F” then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as “F.v1”, “F.v2”, “F.vn”), and 
updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data (Ranade: Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-40; Each conflicting version of the file may be given a different file name. Col 10, lines 42-45; For example, if the file was originally named “F” then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as “F.v1”, “F.v2”, “F.vn”. Col 18, lines 35-37; R-replica node: This node just forwards the request received from the originating node to the nearest W-replica, referred to as the update coordinator node. Col 18, lines 43-44; Update coordinator node: This is the W-replica node that receives the request forwarded by the R-replica node. Col 26, lines 20-22; As a part of this transaction the confirmed version number is incremented, and a log entry is added to the recent updates log associated with each P-replica. Col 26, lines 25-30; Step 3.6: If the transaction succeeds, broadcast an update message to the R-role. This may include the new confirmed version number, the node ID of the update coordinator node, the local version number that was received from the update coordinator node, the intent log for the update, and the actual update data if it is small enough).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nithrakashyap (teaches a first computing device having a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named associated with a first version number; and a second computing device joined to a cluster including the first computing device, the second computing device having a second virtual controller to provide a second data store that stores replica client data and stores replica state information, the replica state information having a file location named with the first version number, wherein, after fail over of the first virtual controller to the second virtual controller, the second virtual controller) with the teachings of Ranade (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data). One of ordinary skill in the art would have been motivated to make such a combination of improving replica conflict in thus allowing the system to identify an preserve the conflicting replica and utilizing a software application to resolve the conflict (See Ranade Col 6, lines 1-8). In addition, the references (Nithrakashyap and Ranade) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nithrakashyap and Ranade are directed to distributed file system and replicating data according to conflict.
	Regarding claim 2, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Nithrakashyap further teaches after healing of a network partition that caused the fail over (Nithrakashyap: [0052]; nodes are added to the storage appliance 170, the cluster may automatically discover the additional nodes and automatically increase the available capacity of the file system for storing files and other data. The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system), the first virtual controller and the second virtual controller synchronize updated replica state information from the second data store to the first data store (Nithrakashyap: [0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system. In one example, storage appliance 170 may include ten physical machines arranged as a failover cluster and a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines).  

	Regarding claim 3, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the first virtual controller caches the file location named with the first version number prior to the network partition (Ranade: Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 42-45; For example, if the file was originally named “F” then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as “F.v1”, “F.v2”, “F.vn”. Col 12, lines 6-9; The ID of a realm may comprise any kind of information usable to identify the realm, such as numeric or textual information. In one embodiment, a realm ID may comprise a 128-bit Universally Unique ID (UUID). Col 28, lines 59-62; At this point, the node performing the replica pre-allocation knows that 111 replicas have been created on the selected nodes. The node may then inserts the information <DUID, m> in an in-memory cache table), and after the healing of the network partition and updated replica state information is synchronized (Ranade: Col 13, lines 50-54; If the number of P-replicas falls below a quorum of N(P) (e.g., due to temporary node failures), then all conflict detection/resolution activity for this object in the entire system may be suspended until a quorum can be established again), the first virtual controller is unable to access the state information using the cached file location named with the first version number (Ranade: Col 4, lines 36-38; Various data objects may be replicated on different nodes 110. In other words, for a given data object, multiple nodes may have replicas 109 of the data object. Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 42-45; For example, if the file was originally named “F” then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as “F.v1”, “F.v2”, “F.vn”. Col 15, lines 8-10; If a network partition isolates a remote realm from other realms, the object may be inaccessible in the remote realm. Col 17, lines 25-26; In the presence of failures , it is possible that the access might fail).  

	Regarding claim 4, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches after healing of the network partition and updated replica state information is synchronized, the first virtual controller receives the second version number from a client requesting access to the client data (Ranade: Col 4, lines 44-46; Multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name... ...the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named “F” then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as “F.v1”, “F.v2”, “F.vn”. Col 25, lines 4-5; This is the W-replica node that receives the update request from the originating node. Col 25, lines 11-13; Step 2.1: Start a distributed transaction to synchronously update one set of W-replicas for each data object participating in this update. Col 25, lines 16-19; Step 2.3: If the W-replicas of any particular object reached in Step 2.1 are out-of-sync, bring them all in-sync by running the re-synchronization algorithm described above).  

	Regarding claim 5, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the state information relates to network connection of the file protocol to the client data (Ranade: Col 29, lines 12-16; In one embodiment, the state information may be maintained based on the use of intermittent broadcasts by nodes that either come up or undergo a non-trivial change in the amount of local free space. Each node may maintain a list of nodes that have enough free space to create new replicas. Col 29, lines 26-29; Each node may broadcast its local storage information to other nodes at start up. In addition, nodes may again broadcast local information to other nodes when a significant change in the available space occurs on the node).  

	Regarding claim 6, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Nithrakashyap further teaches the second version number is embedded in a virtual disk name portion of the file location or in a directory path portion of the file location (Nithrakashyap: [0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system. [0071]; FIG. 2A depicts one embodiment of a set of virtual machine snapshots stored as a first set of files. The first set of files may be stored using a distributed file system, such as distributed file system 112 in FIG. 1C. As depicted, the first set of files includes a set of reverse incrementals (R1-R4), a full image (Base), and a set of forward incrementals (F1-F2).

    PNG
    media_image1.png
    359
    455
    media_image1.png
    Greyscale

Examiner correlates the path associated to the second version).  

	Regarding claim 7, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the second virtual controller receives the second version number by retrieving a value of an extended attribute associated with the client data, the second version number being returned from the consensus protocol into the value (Ranade: Col 4, lines 44-46; Multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 9, lines 58-62; In various embodiments, the user or application may change the replica version tree to suit his/its needs in various ways. For example, the user or application may examine or interpret attributes or data of conflicting replica versions and may change the tree as appropriate. Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. In one embodiment, the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn").  

	Regarding claim 8, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the second virtual controller receives the second version number by reading a virtual file having therein the second version number from the consensus protocol (Ranade: Col 4, lines 44-46; Multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 6, lines 17-21; clones or versions may be created to represent the replica at various points in time as the replica evolves. Thus, each clone or version may effectively serve as a snapshot of the replica in a particular state or point in time. Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. In one embodiment, the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn").  

	Regarding claim 9, Nithrakashyap teaches a method comprising: responding to a network partition between a first virtual controller and a second virtual controller of a cluster by assuming, by the second virtual controller, ownership of a first data store of the first virtual controller (Nithrakashyap: [0032]; The four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines. [0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system. In one example, storage appliance 170 may include ten physical machines arranged as a failover cluster and a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines), wherein

ownership includes serving requests for client data of the first data store via a file protocol from replicated client data and state information in a second data store of the second virtual controller (Nithrakashyap: [0032]; The four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines. [0038]; The user interface may enable an end user of the storage appliance 170. In one example, the storage appliance 170 may run an NFS server and make the particular version (or a copy of the particular version) of the virtual machine accessible for reading and/or writing. [0043]; The data associated with the virtual machine may include a set of files including a virtual disk file storing contents of a virtual disk of the virtual machine at the particular point in time and a virtual machine configuration file storing configuration settings...contents of the virtual disk file may include the operating system used by the virtual machine, local applications stored on the virtual disk, and user files (e.g., images and word processing documents). [0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system. In one example, storage appliance 170 may include ten physical machines arranged as a failover cluster and a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines), the state information being at a file location named with a first version number (Nithrakashyap: [0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system...a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines. [0069]; the one or more incremental files may correspond with forward incrementals (e.g., positive deltas) {Examiner correlates the path associated to the first version}); 

	Nithrakashyap does not explicitly teaches receiving, by the second virtual controller, a second version number from a consensus protocol; renaming, by the second virtual controller, the file location with the second version number, and updating the state information at the file location named with the second version number while serving requests during the network partition.

	However, Ranade teaches receiving, by the second virtual controller, a second version number from a consensus protocol (Ranade: Col 5, lines 45-54; Both the first replica and the second replica may send their respective updates to the node on which the primary replica is stored. This node may detect that a conflict has occurred. For example, the primary replica may receive the update from the first replica, apply the update, and then receive the update from the second replica. Version numbers or other mechanisms may be utilized to determine that a conflict has occurred because the update from the first replica was not applied to the second replica before the update on the second replica was performed (or vice versa). Col 10, lines 39-40; Each conflicting version of the file may be given a different file name. Col 10, lines 42-45; For example, if the file was originally named “F” then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as “F.v1”, “F.v2”, “F.vn”); 

renaming, by the second virtual controller, the file location with the second version number, and updating the state information at the file location named with the second version number while serving requests during the network partition (Ranade: Col 5, lines 45-54; Both the first replica and the second replica may send their respective updates to the node on which the primary replica is stored. This node may detect that a conflict has occurred. For example, the primary replica may receive the update from the first replica, apply the update, and then receive the update from the second replica. Version numbers or other mechanisms may be utilized to determine that a conflict has occurred because the update from the first replica was not applied to the second replica before the update on the second replica was performed (or vice versa). Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-40; Each conflicting version of the file may be given a different file name. Col 10, lines 42-45; For example, if the file was originally named “F” then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as “F.v1”, “F.v2”, “F.vn”. Col 18, lines 35-37; R-replica node: This node just forwards the request received from the originating node to the nearest W-replica, referred to as the update coordinator node. Col 18, lines 43-44; Update coordinator node: This is the W-replica node that receives the request forwarded by the R-replica node. Col 26, lines 20-22; As a part of this transaction the confirmed version number is incremented, and a log entry is added to the recent updates log associated with each P-replica. Col 26, lines 25-30; Step 3.6: If the transaction succeeds, broadcast an update message to the R-role. This may include the new confirmed version number, the node ID of the update coordinator node, the local version number that was received from the update coordinator node, the intent log for the update, and the actual update data if it is small enough).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nithrakashyap (teaches a first computing device having a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named associated with a first version number; and a second computing device joined to a cluster including the first computing device, the second computing device having a second virtual controller to provide a second data store that stores replica client data and stores replica state information, the replica state information having a file location named with the first version number, wherein, after fail over of the first virtual controller to the second virtual controller, the second virtual controller) with the teachings of Ranade (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data). One of ordinary skill in the art would have been motivated to make such a combination of improving replica conflict in thus allowing the system to identify an preserve the conflicting replica and utilizing a software application to resolve the conflict (See Ranade Col 6, lines 1-8). In addition, the references (Nithrakashyap and Ranade) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nithrakashyap and Ranade are directed to distributed file system and replicating data according to conflict.
Regarding claim 10, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches rejoining the cluster, by the first virtual controller (Ranade: Col 4, lines 44-46; As described below, at any given time, multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 5, lines 40-42; This node may apply the update to the primary replica and may propagate the update to the other replicas. Col 11, lines 6-8; as each node 110 joins the system 100, the node 110 may establish links 142 with at least a subset of other nodes 110 in the system 100. Col 11, lines 11-13; Each link 142 may be bidirectional so that each of the two nodes connected by the link 142 can use the link 142 to communicate with the other node); 

synchronizing, by the first virtual controller and the second virtual controller cooperatively, updated state information from the second data store to the first data store (Ranade: Col 4, lines 44-46; As described below, at any given time, multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 4, lines 50-54; Replicating data objects across multiple nodes 110 in the system 100 may enable the nodes 110 to share data objects in a distributed manner. For example, the nodes 110 may store files in a distributed manner. A given replica 109 on a given node 110 may be stored as any of various types of replicas. Col 5, lines 40-42; This node may apply the update to the primary replica and may propagate the update to the other replicas); and

attempting, by the first virtual controller, to access the state information at the first data store using a cached file location named with the first version number (Ranade: Col 10, lines 20-25; As noted, in one embodiment the data object corresponding to a replica version tree may comprise a file, and each replica version may be represented as a corresponding file in a file system. In various embodiments, the files for conflicting replica versions may be stored in any desired location in a file system and may be named using any desired naming scheme. Col 17, lines 21-26; any data object in the system can be accessed for read as well as update from any node in the entire system. In the absence of failures such as node failures or network partitions, an access operation may be guaranteed to succeed. In the presence of failures , it is possible that the access might fail).  

	Regarding claim 11, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches rejoining the cluster, by the first virtual controller (Ranade: Col 4, lines 44-46; As described below, at any given time, multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 5, lines 40-42; This node may apply the update to the primary replica and may propagate the update to the other replicas. Col 11, lines 6-8; as each node 110 joins the system 100, the node 110 may establish links 142 with at least a subset of other nodes 110 in the system 100. Col 11, lines 11-13; Each link 142 may be bidirectional so that each of the two nodes connected by the link 142 can use the link 142 to communicate with the other node); and 

receiving, by the first virtual controller and from a client requesting access to the client data (Ranade: Col 4, lines 56-62; As illustrated in FIG. 2, in one embodiment the node 110 may execute client application software 128. In various embodiments, the client application software 128 executing on nodes 110 in the system 100 may be associated with any of various kinds of distributed applications... utilize distributed object sharing or distributed file sharing such as described above), the second version number for use in accessing the state information (Ranade: Col 4, lines 44-46; As described below, at any given time, multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 4, lines 50-54; Replicating data objects across multiple nodes 110 in the system 100 may enable the nodes 110 to share data objects in a distributed manner. For example, the nodes 110 may store files in a distributed manner. A given replica 109 on a given node 110 may be stored as any of various types of replicas. Col 17, lines 21-23; In one embodiment, any data object in the system can be accessed for read as well as update from any node in the entire system).  

	Regarding claim 12, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the receiving the second version number includes retrieving a value of an extended attribute associated with the client data, the second version number being stored from the consensus protocol into the value (Ranade: Col 4, lines 44-46; Multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 9, lines 58-62; In various embodiments, the user or application may change the replica version tree to suit his/its needs in various ways. For example, the user or application may examine or interpret attributes or data of conflicting replica versions and may change the tree as appropriate. Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. In one embodiment, the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn").  

	Regarding claim 13, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the receiving the second version number includes reading a virtual file having stored therein the second version number from the consensus protocol (Ranade: Col 4, lines 44-46; Multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 6, lines 17-21; clones or versions may be created to represent the replica at various points in time as the replica evolves. Thus, each clone or version may effectively serve as a snapshot of the replica in a particular state or point in time. Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. In one embodiment, the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn").  

	Regarding claim 14, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the renaming embeds the second version number in a virtual disk name portion of the file location or in a directory path portion of the file location, and the second version number comes after the first version number in a monotonically increasing sequence (Ranade: Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. In one embodiment, the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn").  

	Regarding claim 15, Nithrakashyap teaches a non-transitory machine readable medium storing instructions executable by a processing resource of a node in a cluster (Nithrakashyap: [0031]; Processor 176 allows storage appliance 170 to execute computer readable instructions stored in memory 177 in order to perform processes described herein. Processor 176 may include one or more processing units, such as one or more CPUs and/or one or more GPUs. Memory 177 may comprise one or more types of memory (e.g., RAM, SRAM, DRAM, ROM, EEPROM, NOR Flash, NAND Flash, etc.)), the instructions comprising: instructions to maintain a data store of the node that stores a replica of client data from another node of the cluster and a replica of state information related to the client data (Nithrakashyap: [0032]; The four machines may comprise four nodes of a server cluster. The server cluster may comprise a set of physical machines that are connected together via a network. The server cluster may be used for storing data associated with a plurality of virtual machines. [0038]; The user interface may enable an end user of the storage appliance 170. In one example, the storage appliance 170 may run an NFS server and make the particular version (or a copy of the particular version) of the virtual machine accessible for reading and/or writing. [0043]; The data associated with the virtual machine may include a set of files including a virtual disk file storing contents of a virtual disk of the virtual machine at the particular point in time and a virtual machine configuration file storing configuration settings...contents of the virtual disk file may include the operating system used by the virtual machine, local applications stored on the virtual disk, and user files (e.g., images and word processing documents). [0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system. In one example, storage appliance 170 may include ten physical machines arranged as a failover cluster and a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines), 

the state information having a file location named with a first version number (Nithrakashyap: [0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system...a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines. [0069]; the one or more incremental files may correspond with forward incrementals (e.g., positive deltas) {Examiner correlates the path associated to the first version});

 instructions to assume ownership of servicing requests for the client data that are intended for the another node upon a network partition in the cluster that separates the node and the another node (Nithrakashyap: [0047]; each node in a cluster may be connected to each other via a network and may be associated with one or more IP addresses (e.g., two different IP addresses may be assigned to each node).
[0052]; The files stored within the distributed file system 112 may be replicated or mirrored over a plurality of physical machines, thereby creating a load-balanced and fault tolerant distributed file system. In one example, storage appliance 170 may include ten physical machines arranged as a failover cluster and a first file corresponding with a snapshot of a virtual machine (e.g., /snapshots/VM_A/s1/s1.full) may be replicated and stored on three of the ten machines); 

Nithrakashyap does not explicitly teach instructions to receive a second version number from a consensus protocol; instructions to rename the file location with the second version number; and instructions to update the replica of state information at the file location named with the second version number while servicing requests for the client data during the network partition.

However, Ranade teaches instructions to receive a second version number from a consensus protocol (Ranade: Col 5, lines 45-54; Both the first replica and the second replica may send their respective updates to the node on which the primary replica is stored. This node may detect that a conflict has occurred. For example, the primary replica may receive the update from the first replica, apply the update, and then receive the update from the second replica. Version numbers or other mechanisms may be utilized to determine that a conflict has occurred because the update from the first replica was not applied to the second replica before the update on the second replica was performed (or vice versa). Col 10, lines 39-40; Each conflicting version of the file may be given a different file name. Col 10, lines 42-45; For example, if the file was originally named “F” then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as “F.v1”, “F.v2”, “F.vn”); 

instructions to rename the file location with the second version number (Ranade: Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. In one embodiment, the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn"); and
 instructions to update the replica of state information at the file location named with the second version number while servicing requests for the client data during the network partition (Ranade: Col 8, lines 45-49; the nodes to continue to evolve even though the nodes are partitioned from each other. For example, node 110E may accept update requests from other nodes in its partition to update the data object A (or update the tree of replica versions representing the data object A). Col 9, lines 39-42; the system 100 may be operable to perform the technique after recovering from a network partition to identify any replica conflicts that were created while the network was partitioned. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn").  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nithrakashyap (teaches a first computing device having a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named associated with a first version number; and a second computing device joined to a cluster including the first computing device, the second computing device having a second virtual controller to provide a second data store that stores replica client data and stores replica state information, the replica state information having a file location named with the first version number, wherein, after fail over of the first virtual controller to the second virtual controller, the second virtual controller) with the teachings of Ranade (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data). One of ordinary skill in the art would have been motivated to make such a combination of improving replica conflict in thus allowing the system to identify an preserve the conflicting replica and utilizing a software application to resolve the conflict (See Ranade Col 6, lines 1-8). In addition, the references (Nithrakashyap and Ranade) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nithrakashyap and Ranade are directed to distributed file system and replicating data according to conflict.
	Regarding claim 16, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the instructions to receive the second version number include instructions to retrieve a value of an extended attribute associated with the replica of client data, the second version number being provided by the consensus protocol in the value (Ranade: Col 4, lines 44-46; Multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 9, lines 58-62; In various embodiments, the user or application may change the replica version tree to suit his/its needs in various ways. For example, the user or application may examine or interpret attributes or data of conflicting replica versions and may change the tree as appropriate. Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. In one embodiment, the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn").  

	Regarding claim 17, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the instructions to receive the second version number include instructions to read a virtual file having therein the second version number from the consensus protocol (Ranade: Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. In one embodiment, the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn").  

	Regarding claim 18, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the instructions to rename embeds the second version number in a virtual disk name portion of the file location (Ranade: Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. In one embodiment, the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn").  

	Regarding claim 19, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the instructions to rename embeds the second version number in a directory path portion of the file location (Ranade: Col 10, lines 1-4; The user or application may also create a new, more satisfactory version by reading data from the originally conflicting versions and processing the data in an application-specific manner. Col 10, lines 39-45; Each conflicting version of the file may be given a different file name. In one embodiment, the file, names for the conflicting versions of the file may be based on an original name of the file. For example, if the file was originally named "F" then conflicting versions of the file may be made visible to the user or application directly in the file name space, e.g., as "F.vl", "F.v2", "F.vn").  

	Regarding claim 20, the modification of Nithrakashyap and Ranade teaches claimed invention substantially as claimed, and Ranade further teaches the consensus protocol provides the second version number in response to a file protocol request to connect to the client data (Ranade: Col 4, lines 44-46; Multiple replicas 109 of a given data object may be in various states of coherency or synchronization with respect to each other. Col 25, lines 28-30; If the transaction succeeds, return success. As a part of the transaction, the local version number is updated. Col 25, lines 33-39; Step 2.6: After returning success to the originating node send an update message to one instance of the P-role of each object using the sendOneInstance API call. This may include the realm ID and node ID of the update coordinator node, the current confirmed version number of the W-replica, the local version number of the W-replica after the update, and the actual update data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 7,739,233 issued to Ghemawat et al. (hereinafter as “Ghemawat”) teaches a system that facilitates distribution and redistribution of chunks of data among multiple servers utilizes to distribute data among the servers based on a correlation properties. 
U.S Patent 8,392,482 issued to McAlister et al. (hereinafter as “McAlister”) teaches a managing versions of partition maps in a distributed data store in which utilizes partition maps to indicate the location of data in the replica then performing the verification of the node. 
U.S Patent Application Publication 2007/0038697 issued to Zimran et al. (hereinafter as “Zimran”) teaches a multi-protocol name space server in which translates client requests for access to file referenced by pathnames in a client-server namespace into requests for access to files referenced by pathnames.
U.S Patent Application Publication 2006/0242444 issued to Novik et al. (hereinafter as “Novik”) teaches data synchronization across replicas and detecting and handling constraint-based conflicts and observing the merge history. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/19/2022
/ANDREW N HO/Examiner
Art Unit 2162  


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162